       Case 4:17-cv-05920-JSW Document 89 Filed 11/21/19 Page 1 of 3



 1   Blair M. Jacobs (admitted pro hac vice)
     blairjacobs@paulhastings.com
 2   Christina A. Ondrick (admitted pro hac vice)
 3   christinaondrick@paulhastings.com
     PAUL HASTINGS LLP
 4   875 15th Street, N.W.
     Washington, District of Columbia 20005
 5   Telephone: 1(202) 551-1700
     Facsimile: 1(202) 551-1705
 6
     Attorneys for Defendant Ciena Corporation
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     OYSTER OPTICS, LLC,                             CASE NO. 4:17-cv-05920-JSW
12

13
                        Plaintiff,                   STIPULATION AND [PROPOSED]
14                                                   ORDER TO RESCHEDULE CASE
                                                     MANAGEMENT CONFERENCE
15          vs.                                      TO DECEMBER 13, 2019
16
     CIENA CORPORATION,
17

18                      Defendant.
19

20

21

22

23

24

25

26

27
28
                                                            STIPULATION TO RESCHEDULE CASE
     Case No. 4:17-cv-05920-JSW
                                                                  MANAGEMENT CONFERENCE
        Case 4:17-cv-05920-JSW Document 89 Filed 11/21/19 Page 2 of 3



 1           Pursuant to Civil L.R. 6-1 and 6-2, Oyster Optics, LLC (“Oyster”) and Ciena Corporation

 2   (“Ciena”) file this Stipulation requesting that the case management conference be rescheduled.

 3   This request is supported by the attached Declaration of Christina A. Ondrick, which provides

 4   good cause for the stipulated extension.

 5           NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the

 6   parties that:

 7           1.      The case management conference shall be rescheduled from November 22, 2019 at

 8   11:00 a.m. to December 6, 2019 at 11:00 a.m. or, in the alternative, to December 13, 2019 at

 9   11:00 a.m.

10           IT IS SO STIPULATED.

11
     DATED: November 21, 2019
12

13

14

15    By: /s/ Marc A. Fenster                          By: /s/ Blair M. Jacobs
          Marc A. Fenster                                  Blair M. Jacobs
16
          mfenster@raklaw.com                              blairjacobs@paulhastings.com
17        Reza Mirzaie                                     Christina A. Ondrick
          rmirzaie@raklaw.com                              christinaondrick@paulhastings.com
18        Paul A. Kroeger                                  PAUL HASTINGS LLP
          pkroeger@raklaw.com                              875 15th Street, NW
19        Neil A. Rubin                                    Washington, DC 20005
          nrubin@raklaw.com                                Telephone: (202) 551-1700
20
          RUSS, AUGUST & KABAT                             Facsimile: (202) 551-1705
21        12424 Wilshire Boulevard, 12th Floor
          Los Angeles, CA 90025                            Philip Ou (CA BN 259896)
22        Telephone: 310/826-7474                          philipou@paulhastings.com
          Facsimile: 310/826-6991                          PAUL HASTINGS LLP
23                                                         1117 S. California Avenue
           Attorneys for Plaintiff                         Palo Alto, CA 94304
24
           OYSTER OPTICS, LLC                              Telephone: (650) 320-1800
25                                                         Facsimile: (650) 320-1900

26                                                         Attorneys for Defendant
                                                           CIENA CORPORATION
27
28
                                                                  STIPULATION TO RESCHEDULE CASE
     Case No. 4:17-cv-05920-JSW                    -1-
                                                                        MANAGEMENT CONFERENCE
       Case 4:17-cv-05920-JSW Document 89 Filed 11/21/19 Page 3 of 3



 1                                             ORDER
 2          Based on the foregoing stipulation, the Court GRANTS the request to reschedule the case
 3
     management conference from November 22, 2019 at 11:00 a.m. to [December 6, 2019 at 11:00
 4
     a.m/December 13, 2019 at 11:00 a.m].
 5
            IT IS SO ORDERED.
 6

 7   DATED: November 21, 2019.                      By:

 8                                                        Honorable Jeffrey S. White
                                                          United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                STIPULATION TO RESCHEDULE CASE
     Case No. 4:17-cv-05920-JSW                   -3-
                                                                      MANAGEMENT CONFERENCE
